ACCEPTED
                                                                                                   04-14-00913-CV
                                                                                       FOURTH COURT OF APPEALS
                                                                                            SAN ANTONIO, TEXAS
                                                                                             6/18/2015 11:24:40 PM
                                                                                                    KEITH HOTTLE
                                                                                                            CLERK

                                        No. 01 14 00267 CV

                            IN THE FOURTH COURT OF APPEALS      FILED IN
                                  SAN ANTONIO, TEXAS      4th COURT OF APPEALS
                                                                           SAN ANTONIO, TEXAS
                                     David Medrano, Appellant            06/18/2015 11:24:40 PM
                                                                            KEITH E. HOTTLE
                                                                                  Clerk
                                                    v.

                                    Fidelity Insurance, Appellee

                        On Appeal from the 37th District Court
                                 Bexar County, Texas
                          Trail Court Case No. 2008 CI 00027
          ______________________________________________________________

            UNOPPOSED MOTION FOR EXTENSION OF TIME TO FILE
                                APPELLAN’S BRIEF
          ______________________________________________________________

To the Honorable 4th Court of Appeals:

       Now Comes David Medrano and files this his, and moves this Court to grant this

UNOPPOSED MOTION FOR EXTENSION OF TIME TO FILE APPELLAN’S

BRIEF, pursuant to Rule 38.6 and 10.5 of the Texas Rules of Appellate Procedure, and for

good cause shows the following:

                                               I.

       This case is on appeal from the 37th Judicial District Court of Bexar County, Texas.

                                            II.
       The case below was styled Fidelity National Insurance v. David Medrano and

numbered 2008 – CI – 00027.

                                             III.
       Appellant is seeking appellate review of a contrary ruling in the above 37th Judicial

District Court. Appellant has conferred with the opposing attorney and it is agreed that a
Motion for Extension should be unopposed and thusly Granted for the requested 30 days.

Appellant has agreed that it would reciprocate if Appellee had a similar need.

                                               IV.

       Appellant has already formulated the framework of the Appeal and has researched

the basis of the arguments for the appeal. The undersigned was unable to complete the

above brief because of his workload and calendaring issues. Unfortunately, over the past

month the undersigned was required to deal: 1) with several dispositive motions, 2) a Jury

Setting that was understood to be continued, 3) I also was required to attend a destination

abroad wedding, Lastly, 4) Defendant is working on 2 other appeals that will also be due in

the near future: 04-15-00332-CV Manuel Camacho and Simona Camacho v. Texas

Westchester Financial, LLC pending in this Court of Appeals and Rhoda Navarro v. Fifth

Third Bank pending in the 5th Circuit.

                                                 V.
       Appellant’s brief is due June 19, 2015.

                                               VI.

       This is appellant’s first extension of time to file appellant’s brief. Appellant’s counsel

respectfully requests that this court bless the unopposed 30 day extension.

                                              VII.

       Appellant’s counsel does have a good deal on his plate this month but does at the

outset acknowledge to the Court that it is important to finalize this appeal. It is his sincere

hope to finalize this matter within the agreed time period.

                                           PRAYER
WHEREFORE, PREMISES CONSIDERED, appellant prays that this Court grant this

UNOPPOSED MOTION FOR EXTENSION OF TIME TO FILE APPELLAN’S

BRIEF, without prejudice to other extension if necessary.

                                                 Respectfully submitted,

                                                 The Law Office of
                                                 Albert W. Van Cleave, III PLLC

                                                  /s/_Gregory T. Van Cleave ___
                                                 Gregory T. Van Cleave
                                                 Texas State Bar No. 24037881
                                                 1520 W. Hildebrand
                                                 San Antonio, TX 78201
                                                 Telephone: 210/341-6588
                                                 Facsimile: 210/341-6589
                                                 Email: greg@vancleavelaw.com

                              CERTIFICATE OF SERVICE

I hereby certify that a copy of the above and foregoing Second Agreed Motion To Extend

Time to File Appellee’s Brief was served on opposing counsel, July 28, 2014.

Fidelity National Title Insurance Company,
Successor by Merger Lawyers Title Insurance Company
By and through its attorney of record:

Aaron Barton
Fred R. Jones

Goode Casseb & Jones PC                                        Via Texas E- File
2122 N Main Ave
PO Box 120480
San Antonio, TX 78212

Deutsche Bank National Trust Company
By and through its attorney of record:

Valerie Henderson
Kari Lynn Robinson
Baker, Donelson, Bearman, Caldwell & Berkowitz, PC              Via Texas E- File
1301 McKinney St Ste 3700
Houston, TX 77010

Hinojosa, Celine
By and through its attorney of record:

Thomas E. Quirk                                                 Via Texas E- File
Aaron & Quirk, LLP
8700 Crownhill Blvd, Suite 600
San Antonio, TX 78209

                                                  /s/_Gregory T. Van Cleave ___
                                                 Gregory T. Van Cleave
                                                 Texas State Bar No. 24037881


                                 Certificate of Conference

       I the undersigned certify that I have contacted the opposing attorneys and they have
agreed to not oppose the above motion.


                                                  /s/_Gregory T. Van Cleave ___
                                                 Gregory T. Van Cleave
                                                 Texas State Bar No. 24037881